
	
		II
		109th CONGRESS
		2d Session
		S. 3977
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Durbin (for himself
			 and Mr. Obama) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide a Federal income tax credit for Patriot
		  employers, and for other purposes.
	
	
		1.Reduced taxes for Patriot
			 employers
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45N.Reduction in
				tax of Patriot employers
						(a)In
				generalIn the case of any taxable year with respect to which a
				taxpayer is certified by the Secretary as a Patriot employer, the Patriot
				employer credit determined under this section for purposes of section 38 shall
				be equal to 1 percent of the taxable income of the taxpayer which is properly
				allocable to all trades or businesses with respect to which the taxpayer is
				certified as a Patriot employer for the taxable year.
						(b)Patriot
				employerFor purposes of subsection (a), the term Patriot
				employer means, with respect to any taxable year, any taxpayer
				which—
							(1)maintains its
				headquarters in the United States if the taxpayer has ever been headquartered
				in the United States,
							(2)pays at least 60
				percent of each employee’s health care premiums,
							(3)if such taxpayer
				employs at least 50 employees on average during the taxable year—
								(A)maintains or
				increases the number of full-time workers in the United States relative to the
				number of full-time workers outside of the United States,
								(B)compensates each
				employee of the taxpayer at an hourly rate (or equivalent thereof) not less
				than an amount equal to the Federal poverty level for a family of three for the
				calendar year in which the taxable year begins divided by 2,080,
								(C)provides
				either—
									(i)a
				defined contribution plan which for any plan year—
										(I)requires the
				employer to make nonelective contributions of at least 5 percent of
				compensation for each employee who is not a highly compensated employee,
				or
										(II)requires the
				employer to make matching contributions of 100 percent of the elective
				contributions of each employee who is not a highly compensated employee to the
				extent such contributions do not exceed the percentage specified by the plan
				(not less than 5 percent) of the employee's compensation, or
										(ii)a defined
				benefit plan which for any plan year requires the employer to make
				contributions on behalf of each employee who is not a highly compensated
				employee in an amount which will provide an accrued benefit under the plan for
				the plan year which is not less than 5 percent of the employee's compensation,
				and
									(D)provides full
				differential salary and insurance benefits for all National Guard and Reserve
				employees who are called for active duty, and
								(4)if such taxpayer
				employs less than 50 employees on average during the taxable year,
				either—
								(A)compensates each
				employee of the taxpayer at an hourly rate (or equivalent thereof) not less
				than an amount equal to the Federal poverty level for a family of 3 for the
				calendar year in which the taxable year begins divided by 2,080, or
								(B)provides
				either—
									(i)a
				defined contribution plan which for any plan year—
										(I)requires the
				employer to make nonelective contributions of at least 5 percent of
				compensation for each employee who is not a highly compensated employee,
				or
										(II)requires the
				employer to make matching contributions of 100 percent of the elective
				contributions of each employee who is not a highly compensated employee to the
				extent such contributions do not exceed the percentage specified by the plan
				(not less than 5 percent) of the employee's compensation, or
										(ii)a defined
				benefit plan which for any plan year requires the employer to make
				contributions on behalf of each employee who is not a highly compensated
				employee in an amount which will provide an accrued benefit under the plan for
				the plan year which is not less than 5 percent of the employee's
				compensation.
									.
			(b)Allowance as
			 general business creditSection 38(b) of the Internal Revenue
			 Code or 1986 is amended by striking and at the end of paragraph
			 (25), by striking the period at the end of paragraph (26) and inserting
			 , and, and by adding at the end the following:
				
					(27)the Patriot
				employer credit determined under section
				45N.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
